Hill, J.
(After stating the foregoing facts.) The chancellor may direct the jury to find a special verdict in an equity case, and to this end may propound to them proper questions to be answered; but such questions should present the issues involved clearly and fully to the jury so that the verdict shall unmistakably cover such issues. Lake v. Hardee, 57 Ga. 459; Brown v. Watters, 61 Ga. 23, 24. The questions propounded by the court in this case presented the issues involved with sufficient clearness and fnlMess. *760Besides, after full opportunity, and after a request from the court to suggest questions of fact for submission to the jury, counsel for the losing party complaining of' the verdict or decree, because proper questions were not propounded to the jury, ought at least to explain why they were not suggested in due time. Visage v. McKellar, 58 Ga. 140.
Headnotes other than the first do not require elaboration.

Judgment affirmed.


All the Justices concur, except Russell, O. J., disqualified.